
	
		II
		112th CONGRESS
		1st Session
		S. 1629
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2011
			Mrs. Gillibrand (for
			 herself and Mr. Graham) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  clarify presumptions relating to the exposure of certain veterans who served in
		  the vicinity of the Republic of Vietnam, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Agent Orange Equity Act of
			 2011.
		2.Clarification of presumptions of exposure
			 for veterans who served in vicinity of Republic of Vietnam
			(a)CompensationSubsections (a)(1) and (f) of section 1116
			 of title 38, United States Code, are amended by inserting (including the
			 territorial seas of such Republic) after served in the Republic
			 of Vietnam each place it appears.
			(b)Health
			 careSection 1710(e)(4) of such title is amended by inserting
			 (including the territorial seas of such Republic) after
			 served on active duty in the Republic of Vietnam.
			(c)Effective
			 dateThe amendments made by
			 subsections (a) and (b) shall take effect as of September 25, 1985.
			
